                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION

NINGBO BONNY DECORATIVE                                                               PLAINTIFF
MATERIAL CO., LTD

V.                                                    CIVIL ACTION NO. 1:17-CV-114-SA-DAS

EAST SYSTEMS, INC. and
GEORGE K. EAST                                                                    DEFENDANTS

                                      ORDER OF RECUSAL

         The above styled and numbered case was assigned to United States District Judge Sharion

Aycock on July 27, 2017. Judge Aycock, on her own motion, hereby RECUSES herself from this

cause.

         It is hereby ORDERED that the Clerk of the Court is directed to transfer and re-assign this

cause to another United States District Judge.

         This, the 6th day of December, 2019.

                                                      /s/ Sharion Aycock
                                                            UNITED STATES DISTRICT JUDGE
